                    Case 20-30789            Doc 1       Filed 08/27/20 Entered 08/27/20 18:40:51                              Desc Main
                                                           Document     Page 1 of 17

Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF NORTH CAROLINA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Avivar Hospitality, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  5720 Creedmoor Road
                                  Suite 205
                                  Raleigh, NC 27612
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Wake                                                            Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  9110 Harris Corners Parkway Charlotte, NC 28269
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 20-30789                Doc 1       Filed 08/27/20 Entered 08/27/20 18:40:51                                   Desc Main
                                                               Document     Page 2 of 17
Debtor    Avivar Hospitality, LLC                                                                      Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                    Case 20-30789            Doc 1        Filed 08/27/20 Entered 08/27/20 18:40:51                                 Desc Main
                                                            Document     Page 3 of 17
Debtor   Avivar Hospitality, LLC                                                                   Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal       Yes.     Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

                                                Other     Food inventory
                                                                              9110 Harris Corners Parkway
                                             Where is the property?           Charlotte, NC, 28269-0000
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?

                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                    Case 20-30789            Doc 1       Filed 08/27/20 Entered 08/27/20 18:40:51                                Desc Main
                                                           Document     Page 4 of 17
Debtor    Avivar Hospitality, LLC                                                                  Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on       August 27, 2020
                                                   MM / DD / YYYY


                             X   /s/ Anuj Mittal                                                          Anuj Mittal
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Manager of Lotus Holdings, LLC




18. Signature of attorney    X   /s/ Richard S. Wright                                                     Date August 27, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Richard S. Wright 24622
                                 Printed name

                                 Moon Wright & Houston, PLLC
                                 Firm name

                                 121 West Trade Street
                                 Suite 1950
                                 Charlotte, NC 28202
                                 Number, Street, City, State & ZIP Code


                                 Contact phone      704-944-6560                 Email address      rwright@mwhattorneys.com

                                 24622 NC
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
Case 20-30789   Doc 1   Filed 08/27/20 Entered 08/27/20 18:40:51   Desc Main
                          Document     Page 5 of 17
Case 20-30789   Doc 1   Filed 08/27/20 Entered 08/27/20 18:40:51   Desc Main
                          Document     Page 6 of 17
                 Case 20-30789                    Doc 1          Filed 08/27/20 Entered 08/27/20 18:40:51                       Desc Main
                                                                   Document     Page 7 of 17




 Fill in this information to identify the case:

 Debtor name         Avivar Hospitality, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          August 27, 2020                         X /s/ Anuj Mittal
                                                                       Signature of individual signing on behalf of debtor

                                                                       Anuj Mittal
                                                                       Printed name

                                                                       Manager of Lotus Holdings, LLC
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                      Case 20-30789                    Doc 1         Filed 08/27/20 Entered 08/27/20 18:40:51                                      Desc Main
                                                                       Document     Page 8 of 17

 Fill in this information to identify the case:
 Debtor name Avivar Hospitality, LLC
 United States Bankruptcy Court for the: WESTERN DISTRICT OF NORTH                                                                                    Check if this is an
                                                CAROLINA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 American Hotel                                                                                                                                                             $1,120.67
 Register Company
 PO Box 7206720
 Dallas, TX 75320
 City of Charlotte                                                                                                                                                          $2,935.01
 Water/Sewer
 Billing Center
 PO Box 1316
 Charlotte, NC
 28201-1316
 Duke Energy                                                                                                                                                                $9,719.57
 PO Box 70516
 Charlotte, NC
 28272-0561
 Duke Energy                                                                                                                                                                $1,542.86
 PO Box 70516
 Charlotte, NC
 28272-0561
 Four Winds                                                                                                                                                                     $99.00
 Interactive
 Dept CH 19997
 Palatine, IL
 60055-9997
 George Barbour &                                                                                                                                                         $15,630.00
 Associates, PLLC
 6622 Gordon Rd
 Suite B
 Wilmington, NC
 28411
 Marriott Select                                                                                                                                                                  $0.00
 Brands (East)
 10400 Fernwood
 Road
 Dept. No. 51.514.01
 Bethesda, MD 20817




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 20-30789                    Doc 1         Filed 08/27/20 Entered 08/27/20 18:40:51                                      Desc Main
                                                                       Document     Page 9 of 17


 Debtor    Avivar Hospitality, LLC                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Mid-America                                                                                                                                                                  $448.06
 Telephone Systems,
 Inc.
 618 Cepi Dr.
 Suite A
 Chesterfield, MO
 63005
 Midas Hospitality,                                                                     Contingent                                                                                $0.00
 LLC                                                                                    Unliquidated
 1804 Borman Circle
 Drive
 Suite 100
 Saint Louis, MO
 63146
 Morningstar Law                                                                        Disputed                                                                          $37,884.52
 Group
 421 Fayetteville
 Street
 Suite 530
 Raleigh, NC 27601
 Nexsen Pruet, LLC                                                                                                                                                            $440.00
 PO Box 2426
 Columbia, SC 29202
 Office Depot, Inc.                                                                                                                                                           $406.18
 PO Box 1413
 Charlotte, NC
 28201-1413
 Ricoh USA, Inc.                                                                                                                                                                $73.71
 PO Box 827577
 Philadelphia, PA
 19182-7577
 Southern Comfort                                                                                                                                                             $318.53
 Zone
 10819 Jordan Rae
 Lane
 Charlotte, NC 28277
 The Wasserstrom                                                                                                                                                              $440.87
 Company
 PO Box 182056
 Columbus, OH
 43218-2056
 ViacomCBS Law                                                                          Contingent                                                                                $0.00
 Department                                                                             Unliquidated
 51 West 52 Street                                                                      Disputed
 c/o Andrew K. Nieh,
 VP
 New York, NY 10019
 Weatherspoon &                                                                                                                                                               $162.50
 Voltz LLP
 3700 Glenwood Ave
 Suite 250
 Raleigh, NC 27612


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 20-30789                    Doc 1         Filed 08/27/20 Entered 08/27/20 18:40:51                                      Desc Main
                                                                      Document     Page 10 of 17


 Debtor    Avivar Hospitality, LLC                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Young Moore and                                                                                                                                                              $413.34
 Henderson, P.A.
 PO Box 31627
 Raleigh, NC 27622




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 20-30789                    Doc 1          Filed 08/27/20 Entered 08/27/20 18:40:51                                 Desc Main
                                                                  Document     Page 11 of 17
                                                               United States Bankruptcy Court
                                                                 Western District of North Carolina
 In re      Avivar Hospitality, LLC                                                                                   Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Lotus Holdings, LLC                                                                  100%
 5720 Creedmoor Road #205
 Raleigh, NC 27612


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Manager of Lotus Holdings, LLC of the corporation named as the debtor in this case, declare under penalty of
perjury that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my
information and belief.



 Date August 27, 2020                                                        Signature /s/ Anuj Mittal
                                                                                            Anuj Mittal

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 20-30789                    Doc 1          Filed 08/27/20 Entered 08/27/20 18:40:51                Desc Main
                                                                  Document     Page 12 of 17




                                                               United States Bankruptcy Court
                                                                 Western District of North Carolina
 In re      Avivar Hospitality, LLC                                                                      Case No.
                                                                                  Debtor(s)              Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Manager of Lotus Holdings, LLC of the corporation named as the debtor in this case, hereby verify that the attached list of

creditors is true and correct to the best of my knowledge.




 Date:       August 27, 2020                                           /s/ Anuj Mittal
                                                                       Anuj Mittal/Manager of Lotus Holdings, LLC
                                                                       Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
    Case 20-30789   Doc 1   Filed 08/27/20 Entered 08/27/20 18:40:51   Desc Main
                             Document     Page 13 of 17


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      Access Point Financial, LLC
                      1 Ravinia Drive
                      Suite 900
                      Atlanta, GA 30346


                      Amadeus Hospitality Americas
                      75 New Hampshire Avenue, Suite 300
                      Portsmouth, NH 03801


                      American Hotel Register Company
                      PO Box 7206720
                      Dallas, TX 75320


                      American Lending Center
                      1 World Trade Center
                      #1130
                      Long Beach, CA 90831


                      Anuj and Vinita Mittal
                      c/o John Paul H. Cournoyer
                      Northen Blue, LLP
                      1414 Raleigh Road, Suite 435
                      Chapel Hill, NC 27517


                      City of Charlotte Water/Sewer
                      Billing Center
                      PO Box 1316
                      Charlotte, NC 28201-1316


                      Duke Energy
                      PO Box 70516
                      Charlotte, NC 28272-0561


                      Ecolab, Inc.
                      370 Wabasha Street North
                      Saint Paul, MN 55102


                      Edwards Electronic Systems, Inc.
                      PO Box 39
                      Clayton, NC 27528


                      Enseo
                      1680 Prospect Drive, Suite 100
                      Richardson, TX 75081
Case 20-30789   Doc 1   Filed 08/27/20 Entered 08/27/20 18:40:51   Desc Main
                         Document     Page 14 of 17



                  Four Winds Interactive
                  Dept CH 19997
                  Palatine, IL 60055-9997


                  George Barbour & Associates, PLLC
                  6622 Gordon Rd
                  Suite B
                  Wilmington, NC 28411


                  Live Oak Bank
                  1741 Tiburon Drive
                  Wilmington, NC 28403


                  Lotus Holdings, LLC
                  c/o Anuj Mittall
                  5720 Creedmoor Road, Suite 205
                  Raleigh, NC 27612


                  Marriott International, Inc.
                  10400 Fernwood Road
                  Attn: Law Dept. 52/923.27
                  Bethesda, MD 20817


                  Marriott Select Brands (East)
                  10400 Fernwood Road
                  Dept. No. 51.514.01
                  Bethesda, MD 20817


                  Mecklenburg County Tax Collector
                  PO Box 31457
                  Charlotte, NC 28231-1457


                  Mid-America Telephone Systems
                  618 Cepi Drive, Suite A
                  Chesterfield, MO 63005


                  Mid-America Telephone Systems, Inc.
                  618 Cepi Dr.
                  Suite A
                  Chesterfield, MO 63005


                  Midas Hospitality, LLC
                  1804 Borman Circle Drive
                  Suite 100
                  Saint Louis, MO 63146
Case 20-30789   Doc 1   Filed 08/27/20 Entered 08/27/20 18:40:51   Desc Main
                         Document     Page 15 of 17



                  MJM Group Managers, Inc.
                  5720 Creedmoor Road, Suite 205
                  Raleigh, NC 27612


                  Morningstar Law Group
                  421 Fayetteville Street
                  Suite 530
                  Raleigh, NC 27601


                  Nexsen Pruet, LLC
                  PO Box 2426
                  Columbia, SC 29202


                  Office Depot, Inc.
                  PO Box 1413
                  Charlotte, NC 28201-1413


                  Oracle America, Inc.
                  500 Oracle Parkway
                  Redwood City, CA 94065


                  Otis Elevator Company
                  9625-G Southern Pine Boulevard
                  Charlotte, NC 28273


                  QC Vantage Investment Partners, LLC
                  2101 Queens Road West
                  Charlotte, NC 28207


                  Quore Systems, LLC
                  2000 Meridian Boulevard, Suite 200
                  Franklin, TN 37067


                  Ricoh USA, Inc.
                  PO Box 827577
                  Philadelphia, PA 19182-7577


                  Ruppert Landscape, Inc.
                  23601 Laytonsville Road
                  Gaithersburg, MD 20882


                  Southern Comfort Zone
                  10819 Jordan Rae Lane
                  Charlotte, NC 28277
Case 20-30789   Doc 1   Filed 08/27/20 Entered 08/27/20 18:40:51   Desc Main
                         Document     Page 16 of 17



                  Spectrum
                  1813 Spring Garden Street
                  Greensboro, NC 27403


                  Sterling Holdings, LLC
                  15615 53rd Ave N.
                  Plymouth, MN 55446


                  The Wasserstrom Company
                  PO Box 182056
                  Columbus, OH 43218-2056


                  TravelClick, Inc.
                  300 N. Martingale, Suite 650
                  Schaumburg, IL 60173


                  ViacomCBS Law Department
                  51 West 52 Street
                  c/o Andrew K. Nieh, VP
                  New York, NY 10019


                  Weatherspoon & Voltz LLP
                  3700 Glenwood Ave
                  Suite 250
                  Raleigh, NC 27612


                  Wells Fargo Vendor Financial Services
                  PO Box 740540
                  Atlanta, GA 30374-0540


                  William L. Esser
                  Parker Poe Adams & Bernstein
                  620 South Tryon Street, Suite 800
                  Charlotte, NC 28202


                  Young Moore and Henderson, P.A.
                  PO Box 31627
                  Raleigh, NC 27622
                 Case 20-30789                    Doc 1          Filed 08/27/20 Entered 08/27/20 18:40:51                  Desc Main
                                                                  Document     Page 17 of 17



                                                               United States Bankruptcy Court
                                                                 Western District of North Carolina
 In re      Avivar Hospitality, LLC                                                                        Case No.
                                                                                 Debtor(s)                 Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Avivar Hospitality, LLC in the above captioned action, certifies that the following is
a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Lotus Holdings, LLC
 5720 Creedmoor Road #205
 Raleigh, NC 27612




    None [Check if applicable]




 August 27, 2020                                                     /s/ Richard S. Wright
 Date                                                                Richard S. Wright 24622
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Avivar Hospitality, LLC
                                                                     Moon Wright & Houston, PLLC
                                                                     121 West Trade Street
                                                                     Suite 1950
                                                                     Charlotte, NC 28202
                                                                     704-944-6560 Fax:704-944-0380
                                                                     rwright@mwhattorneys.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
